Name: Commission Regulation (EEC) No 3676/81 of 22 December 1981 derogating for the first quarter of 1982 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 81 Official Journal of the European Communities No L 367/ 11 COMMISSION REGULATION (EEC) No 3676/81 of 22 December 1981 derogating for the first quarter of 1982 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1982, notwithstanding Article 15 of Regulation (EEC) No 2377/80 , and in respect of the arrangements referred to in Articles 9 to 11 of the said Regulation : (a) applications shall be lodged from 1 to 10 February 1982 ; (b) the information provided for in Article 15 (4) (a) and (b) of the said Regulation shall be provided on 18 February 1982 ; (c) the licences provided for in Article 1 5 (5) (a) of the said Regulation shall be issued on 1 March 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l ), as last amended by the Act of Accession of Greece, and in particular Article 15 (2) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Arti ­ cles 9 to 11 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 3583/81 (3), have not yet been decided for 1982 ; Whereas consequently it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging applications and for the granting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 ) OJ No L 241 , 13 . 9 . 1980, p . 5. (}) OJ No L 359, 15 . 12 . 1981 , p . 15 .